Filed
                                                                                            Washington State
                                                                                            Court of Appeals
                                                                                             Division Two

                                                                                             January 23, 2019




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                             DIVISION II
    In the Matter of the Detention of:                                  No. 50856-7-II

    S.B.,
                                    Petitioner.                     PUBLISHED OPINION



            LEE, A.C.J. — S.B. appeals the superior court’s order granting the State’s petition for 180-

day involuntary commitment. S.B. argues that the trial court erred by not considering her voluntary

treatment status when it entered the 180-day commitment order. Because the statute authorizing

180-day commitment, RCW 71.05.280,1 does not require the superior court to consider voluntary

treatment status when determining continued commitment, the superior court did not err.

Accordingly, we affirm.

                                                  FACTS

            Following S.B.’s initial involuntary commitment to mental health treatment under RCW

71.05.230, the superior court held a hearing to determine whether to order a further 180-day

involuntary commitment for S.B. under RCW 71.05.280. At the hearing, S.B. informed the trial

court that she wanted to introduce evidence of her voluntary treatment status. The State argued

that voluntary treatment status was not an issue for the purpose of extending involuntary


1
  Because the order was entered in August 2017, former RCW 71.05.280 (2016) was effective at
the time. However, the subsequent changes to the statute do not have any substantive effect on
the issue before us. Therefore, we use the current version of the statute.
No. 50856-7-II


commitment under RCW 71.05.280. The superior court agreed with the State and did not consider

S.B.’s asserted voluntary treatment status.

       The superior court found that S.B. was gravely disabled. Because S.B. was gravely

disabled, the superior court ordered an additional 180-day commitment for S.B under RCW

71.05.280(4). S.B. appeals.

                                              ANALYSIS

       S.B. argues that the superior court was required to consider her voluntary treatment status

at the 180-day commitment hearing.2 We disagree because the relevant statute, RCW 71.05.280,

does not require consideration of voluntary treatment status.

       Statutory interpretation is a question of law we review de novo. State v. Derenoff, 182 Wn.

App. 458, 463, 332 P.3d 1001 (2014). The primary objective in statutory interpretation is to give

effect to the legislature’s intent. Id. We begin with the plain language of the statute. Id. “Where

the meaning of statutory language is plain on its face, we must give effect to that plain meaning as

an expression of legislative intent.” State v. Alvarado, 164 Wn.2d 556, 562, 192 P.3d 345 (2008).

       RCW 71.05.280 states,

       At the expiration of the fourteen-day period of intensive treatment, a person may
       be committed for further treatment pursuant to RCW 71.05.320 if:

               (1) Such person after having been taken into custody for evaluation and
       treatment has threatened, attempted, or inflicted: (a) Physical harm upon the person
       of another or himself or herself, or substantial damage upon the property of another,
       and (b) as a result of mental disorder or substance use disorder presents a likelihood
       of serious harm; or


2
  The superior court’s 180-day commitment order has expired. However, our review of this
expired commitment order is not moot because commitment orders have continuing effect as they
are considered at future commitment hearings. In re Det. of M.K., 168 Wn. App. 621, 625-26,
629-30, 279 P.3d 897 (2012). Accordingly, we consider S.B.’s appeal.


                                                 2
No. 50856-7-II



               (2) Such person was taken into custody as a result of conduct in which he
       or she attempted or inflicted physical harm upon the person of another or himself
       or herself, or substantial damage upon the property of others, and continues to
       present, as a result of mental disorder or substance use disorder, a likelihood of
       serious harm; or

               (3) Such person has been determined to be incompetent and criminal
       charges have been dismissed pursuant to RCW 10.77.086(4), and has committed
       acts constituting a felony, and as a result of a mental disorder, presents a substantial
       likelihood of repeating similar acts.

                      (a) In any proceeding pursuant to this subsection it shall not be
       necessary to show intent, willfulness, or state of mind as an element of the crime;

                      (b) For any person subject to commitment under this subsection
       where the charge underlying the finding of incompetence is for a felony classified
       as violent under RCW 9.94A.030, the court shall determine whether the acts the
       person committed constitute a violent offense under RCW 9.94A.030; or

               (4) Such person is gravely disabled; or

               (5) Such person is in need of assisted outpatient behavioral health treatment.

       The plain language of the statute is clear and unambiguous. The only requirement to order

further treatment is the superior court’s finding that the person subject to commitment meets one

of the five enumerated requirements—one of which is that the person is gravely disabled. RCW

71.05.280(4). In contrast, the legislature specifically requires a finding that the person has not in

good faith volunteered for treatment before ordering initial involuntary commitment. RCW

71.05.230(2). Under the statutory construction rule of expressio unius est exclusio alterius, we

consider the legislature’s decision to omit the good faith volunteer requirement from RCW

71.05.280 to be intentional. See State v. Bacon, 190 Wn.2d 458, 466-67, 415 P.3d 207 (2018).

The plain language of the statute makes it clear that the legislature did not intend for the superior




                                                  3
No. 50856-7-II


court to consider voluntary treatment status as a requirement for ordering additional involuntary

commitment.

       Here, the superior court complied with the plain language of RCW 71.05.280 when it found

that S.B. was gravely disabled and ordered an additional 180-day commitment. S.B. does not

challenge the superior court’s finding that she was gravely disabled. Therefore, the superior court

complied with the plain language of RCW 71.05.280. The superior court was not required to

consider S.B.’s voluntary treatment status when making a determination regarding commitment

for further treatment under RCW 71.05.280. Accordingly, we affirm.




                                                    Lee, A.C.J.
 We concur:



Worswick, J.




Sutton, J.




                                                4